Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulini (US 3,138,249).
               With respect to independent Claim 1, Paulini disclose(s): A stick flag (10 in Fig. 1) comprising:
a flag stick comprising an elongate body having a polygonal cross-sectional configuration (12 in Fig. 1), a proximal end comprising a gripping section (proximal end of 12 in Fig. 1), and a distal tip end opposite the proximal end (distal end of 12 in Fig. 1); a flag attached to the flag stick above the gripping section and below the distal tip end (28 in Fig. 1); a safety finial attached at the distal tip end of the flag stick (18 
 
             With respect to Claim 2, Paulini teach(es) the stick flag of independent Claim 1. Paulini further disclose(s): wherein the flag stick comprises a hollow plastic molding (hollow molding 12 in Fig. 4 and column 3, lines 22-26; plastic is utilized to make hollow molding 12).

        With respect to Claim 7, Paulini teach(es) the stick flag of independent Claim 1. Paulini further disclose(s): wherein the safety finial comprises a ball configuration (ball configuration of 18 in Fig. 1).

        With respect to Claim 10, Paulini teach(es) the stick flag of independent Claim 1. Paulini further disclose(s): wherein the safety finial resiliently deforms by at least about 10% upon application of moderate to hard manual pressure (column 3, lines 53-55; it is understood that the multiple short fiber strands of the finial 18 are considered to be able to deform by at least about 10% with hard manual pressure).


               With respect to independent Claim 16, Paulini disclose(s): A flag stick (12 in Fig. 1) for a stick flag (10 in Fig. 1), the flag stick comprising: an elongate body having a polygonal cross-sectional configuration (12 in Fig. 1), a proximal end comprising a gripping section (proximal end of 12 in Fig. 1), and a distal tip end opposite the proximal end for engagement with a flag finial (distal end of 12 in Fig. 1 & finial 18 in Fig. 1).

             	With respect to Claim 17, Paulini teach(es) the stick flag of independent Claim 16. Paulini further disclose(s): comprising a hollow plastic molding (hollow molding 12 in Fig. 4 and column 3, lines 22-26; plastic is utilized to make hollow molding 12).

Claims 1, 3, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabbrini (US 5,207,174).
               With respect to independent Claim 1, Fabbrini disclose(s): A stick flag (10 in Fig. 1) comprising:
a flag stick comprising an elongate body having a polygonal cross-sectional configuration (12 in Fig. 1), a proximal end comprising a gripping section (proximal end of 12 in Fig. 1), and a distal tip end opposite the proximal end (distal end of 12 in Fig. 1); a flag attached to the flag stick above the gripping section and below the distal tip end (14 in Fig. 1); a safety finial attached at the distal tip end of the flag stick (eraser at distal end of 12 in Fig. 1), the safety finial comprising a soft and deformable resilient material (eraser at distal end in Fig. 1 is considered to be a soft and deformable resilient material).
 
             With respect to Claim 3, Fabbrini teach(es) the stick flag of independent Claim 1. Fabbrini further disclose(s): wherein the flag stick has a hexagonal cross-sectional configuration (12 in Fig. 1).


	With respect to independent Claim 16, Fabbrini disclose(s): A flag stick (12 in Fig. 1) for a stick flag (10 in Fig. 1), the flag stick comprising: A flag stick (12 in Fig. 1) for a stick flag (10 in Fig. 1), the flag stick comprising: an elongate body having a polygonal cross-sectional configuration (12 in Fig. 1), a proximal end comprising a gripping section (proximal end of 12 in Fig. 1), and a distal tip end opposite the proximal end for engagement with a flag finial (distal end of 12 in Fig. 1 & eraser as a finial at distal end of 12 in Fig. 1).
             	With respect to Claim 18, Fabbrini teach(es) the stick flag of independent Claim 16. Fabbrini further disclose(s): having a hexagonal cross-sectional configuration (12 in Fig. 1).

Claims 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (US 8,291,852 B1).
               With respect to independent Claim 11, Cameron et al. disclose(s): A safety finial (26 in Fig. 1B) for a stick flag (3 in Fig. 1B), the safety finial comprising: a receiver collar for engagement with a flag stick of the stick flag (28 in Fig. 1B), and a finial tip comprising a soft and deformable resilient material (26 in Fig. 1B and column 4, lines 30-32; it is understood that rubber material is considered soft and deformable resilient material).

              With respect to Claim 12, Cameron et al. teach(es) the stick flag of independent Claim 11. Cameron et al. further disclose(s): wherein the finial tip comprises a blunt spear-tip point configuration (column 4, lines 4-10).

             With respect to Claim 13, Cameron et al. teach(es) the stick flag of independent Claim 11. Cameron et al. further disclose(s): wherein the finial tip comprises a ball finial configuration (ball configuration 26 in Fig. 1B).

             With respect to Claim 14, Cameron et al. teach(es) the stick flag of independent Claim 11. Cameron et al. further disclose(s): further comprising a recessed portion between the receiver collar and the finial tip, about which the safety finial deforms (recessed portion in 28 in Fig. 1B).
           
	With respect to Claim 15, Cameron et al. teach(es) the stick flag of independent Claim 11. Cameron et al. further disclose(s): wherein the finial tip resiliently deforms by at least about 10% upon application of moderate to hard manual pressure (column 4, lines 30-32; it is understood that the rubber material of the finial 18 is considered to be able to deform by at least about 10% with hard manual pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
            
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabbrini in view of Pettit (US 5,692,328). 
                
Regarding Claim 4, Fabbrini disclose(s) the stick flag of independent Claim 1.
Fabbrini fail(s) to disclose: wherein the flag comprises a national flag.
However, Pettit teach(es) a stick flag (Fig. 1) including: wherein the flag comprises a national flag (11 in Fig. 1).  Utilizing a national flag increases visibility of the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fabbrini, with the teachings of Pettit, for the purpose of increasing visibility of the flag.


Regarding Claim 5, Fabbrini disclose(s) the stick flag of independent Claim 1.
Fabbrini fail(s) to disclose: wherein the flag the flag of the United States of America.
However, Pettit teach(es) a stick flag (Fig. 1) including: wherein the flag comprises the flag of the United States of America (11 in Fig. 1).  Utilizing the flag of the United States of America flag increases visibility of the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fabbrini, with the teachings of Pettit, for the purpose of increasing visibility of the flag.

Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabbrini in view of Murphy (US 494,510). 
                
Regarding Claim 6, Fabbrini disclose(s) the stick flag of independent Claim 1.
Fabbrini fail(s) to disclose: wherein the safety finial comprises a blunt spear-tip point configuration. 
However, Murphy teach(es) a stick (Fig. 1) including: wherein the safety finial comprises a blunt spear-tip point configuration (3 in Fig. 8).  Utilizing a spear tip point configuration increases protection of the stick.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fabbrini, with the teachings of Murphy, for the purpose of increasing protection of the stick.



Regarding Claim 8, Fabbrini disclose(s) the stick flag of independent Claim 1.
Fabbrini fail(s) to disclose: wherein the safety finial comprises a receiver collar configured to receive the distal tip end of the flag stick with a close fit therebetween.
However, Murphy teach(es) a stick (Fig. 1) including: wherein the safety finial comprises a receiver collar configured to receive the distal tip end of the flag stick with a close fit therebetween (2 in Fig. 1).  Utilizing a receiver collar increases security of the finial onto the stick.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fabbrini, with the teachings of Murphy, for the purpose of increasing security of the finial.

Regarding Claim 9, Fabbrini disclose(s) the stick flag of independent Claim 1.
Fabbrini fail(s) to disclose: wherein the safety finial comprises a recessed relief portion about which the safety finial deforms.
However, Murphy teach(es) a stick (Fig. 1) including: wherein the safety finial comprises a recessed relief portion about which the safety finial deforms (2 in Fig. 1).  Utilizing a recessed relief portion increases security of the finial onto the stick.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fabbrini, with the teachings of Murphy, for the purpose of increasing security of the finial.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to finials on stick flags: US 4,984,379 (Lee).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
01 December 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861